MlKELL, Judge.
In Gonzalez v. Dept. of Transp., 265 Ga. App. 610 (594 SE2d 783) (2004), we held that a nonresident alien lacked standing to maintain a wrongful death action against the state Department of Transportation under the Georgia Tort Claims Act. The Supreme Court granted certiorari and, in Gonzalez v. Dept. of Transp., 279 Ga. 230 (610 SE2d 527) (2005), reversed our decision. Therefore, we vacate our earlier opinion and adopt the judgment of the Supreme Court as our own.

Judgment reversed.


Johnson, P. J., and Bernes, J., concur.